*757
By the Court.

Lyon, J.,
delivering the opinion.
The application of the plaintiff in error was properly, dismissed by the Court. The petition did not show that the defendant had the money in his hands as her attorney or her agent; or by what right she claimed title to the money or the possession thereof.
If the facts stated by the defendant are true, as to his holding — and it is not denied — and the money does in fact belong to the plaintiff, or she has a bona fide claim or interest in the same, her proper remedy is by bill in equity, in which all the parties claiming an interest or title to the fund, should be brought before the Court, so that their respective claims may be adjudicated and settled, and the defendant, who is but a stakeholder protected by the decree.
Judgment affirmed.